


Exhibit 10.11

 

LEASE
860113540–110300

 

 

THIS LEASE, executed in duplicate this 3rd day of November, 2000, between
Stanley Hirsh and Anita Hirsh as Trustees DBA Mercantile Center, hereinafter
called Lessor and bebe stores inc., hereinafter called Lessee

 

WITNESSETH, That for and in consideration of the terms, covenants and conditions
herein contained, Lessor hereby leases to Lessee the premises known as Rooms
1135, 1137, 1139    1140 situated on the eleventh floor located at 860 S. Los
Angeles Street, Los Angeles, CA 90014

 

In the City of Los Angeles, County of Los Angeles, State of California, to be
used by said Lessee as and for Design Studio and for no other purpose, for the
term of two (2) years** see addendum -page 6 commencing on the 1st day of
December, 2000, and ending on the 30th day of November, 2002

 

First: Not Applicable.

•                                          Second: Base Rental.  The Lessee
agrees to pay as gross base rent for said premises the sum of forty three
hundred eighty five and 00/100 ($4,385.00) per month, due and payable in full on
the first day of each month commencing December 1, 2000 through November 30,
2002.

 

•                                          Third: Additional Rental. 
Immediately upon receipt of notice from Lessor that the same is due, Lessee
agrees to pay as additional rental: See paragraphs 33, 36, 40, 43, 44, 50, 51,
and 52 – see 50th-C on page 5

 

(1)  All taxes levied and assessed against Lessor on account of trade fixtures,
machinery, or other equipment installed or maintained by Lessee on the demised
premises.

 

(3)  Other amounts as herein provided.

 

Fourth:  Security Deposit - see paragraph 46.

 

Fifth: Services Supplied By Lessor. Lessor agrees to supply in the demised
premises, at Lessor’s expense, during usual business hours, water in the
toilets, lavatories, and sinks, if any, heat, through radiators as now installed
or which may hereafter be installed by Lessor, when in the judgment of Lessor
such heat is necessary, and passenger and freight elevator service.  The Lessor
shall be the sole judge as to the amount and kind of service or commodity to be
furnished hereunder, provided the same is reasonable.

 

Lessor agrees, subject to the provisions herein contained, to furnish
electricity for Lessee’s use provided the building is equipped to supply such,
and if so equipped, to furnish and maintain facilities from which electricity
can be obtained by Lessor for Lessee’s use in the leased premises.  The
furnishing of electricity and the furnishing and maintenance of facilities for
bringing the same into the building does not constitute a sale of such by Lessor
to Lessee.  If the building is equipped to supply steam, Lessee shall use in the
leased premises only the steam supplied by Lessor, and Lessee shall not install,
equip, or operate a boiler to supply his own steam from any other source.

 

Lessor shall furnish at Lessee’s expense all electric lamps required in the
leased premises.

 

Lessee will notify Lessor in writing of any contemplated increase in power
consumption on the demised premises before Lessee uses said increased amount of
electricity.

 

Lessor shall not be liable for any stoppage or interruption in furnishing any of
said services or commodities above mentioned or any other service arising under
this lease, caused by riots, strikes, labor disputes or accidents, or any other
contingency over which the Lessor has no control, or occasioned by making needed
repairs, provided the Lessor uses reasonable diligence to resume such service.

 

Sixth: Assignment and Subletting. Lessee agrees that he will not assign,
mortgage or hypothecate this lease, or any interest therein, or sublet the said
premises, or any part thereof, without the written consent of the Lessor first
had and obtained.  This lease may, at the option of the Lessor, be terminated if
the Lessee assign, mortgage or hypothecate this lease of any interest therein or
sublet the premises or any part thereof, to be adjudicated a bankrupt or
insolvent or make an assignment for the benefit of creditors of if the demised
premises of Lessee’s property therein come into the possession of a receiver,
sheriff, marshal or other court custodian and be unreleased therefrom for twenty
days, and in no event shall this lease be considered as an asset in bankruptcy,
receivership or other judicial proceedings.  Any transfer by operation of law,
including the taking of possession by the administrator of the estate or
executor of the will of the Lessee or by a trustee for the Lessee or any
transfer of the premises in a parent, subsidiary or successor corporation or to
any partnership having different additional, or lower partners than Lessee,
shall be considered an assignment prohibited by this section.  Consent to one
assignment by Lessor shall not be deemed to authorize any other assignment.

 

Seventh: Condition of Premises. The entry of the Lessee into the possession of
the said premises shall be a conclusive acknowledgment on Lessee’s part that
they are in good and tenantable conditions, and no representations as to the
condition thereof or as to the terms of this lease have been made by the Lessor
or its agents prior to or at the execution hereof other than herein stated.

 

Eighth: Alterations to Premises. Without the written consent of the Lessor, no
alterations, installations, improvements of changes shall be made in or to the
demised premises, or any part thereof, and any alteration, installations,
changes or improvements desired by the Lessee, and which the Lessor may consent
to have made, shall be made only by or under the direction of the Lessor but at
the cost of the Lessee, and any and all structural alterations or Improvement
made by the Lessee shall, unless otherwise provided by written agreement, be and
become the property of the Lessor and remain upon and be surrendered with the
demised premises at the expiration or sooner termination of said term.  At least
five (5) days before any of such work is started, Lessee will notify Lessor in
writing of the proposed work and will supply Lessor with a surety bond
satisfactory to Lessor to protect Lessor against mechanic’s and materialmen’s
liens.  Lessee will hold Lessor harmless from any claims or liens asserted
against Lessor or the demised premises arising from said work and if any lien is
assorted against Lessor or the demised premised as a result of said work,
Lessor, at its option, may pay the claim which is the basis of said lien, and
Lessee will immediately reimburse Lessor for said amount so paid, plus 7% per
annum interest  from the date of payment Lessee will pay Lessor for any
attorney’s fee incurred by Lessor, resulting from said lien, claim, or any
litigation arising from therefrom.

 

Ninth: Use of Premises. Lessee will not use or suffer to be used the said
premises, or any part thereof, for any purpose other than that hereinabove
specified, and particularly said premises shall not be used for cooking,
lodging, sleeping or for any immoral purpose, and no objectionable noise or
odors shall be permitted to escape from said premises.  Lessee agrees not to
connect with the water pipes any apparatus using water without the written
consent of Lessor.  The Lessee further promises and agrees not to conduct,
directly or indirectly, any auction in the demised premises, nor permit any
other person under Lessee’s control to conduct an auction therein.  Lessee will
comply with all the laws, ordinances and orders of public authorities relating
in his business and the demised premises.

 

1

--------------------------------------------------------------------------------


 

Tenth: Destruction of Premises. If said building shall be totally destroyed this
lease shall thereupon terminate.  If said building or demised premises shall be
damaged by fire, earthquake or any other cause, without the fault or neglect of
Lessee, so that the leased premises become untenantable, then if such leased
premises are not made tenantable within ninety (90) days from the date of the
injury, this lease may be terminated by either party in the event this lease be
so terminated the Lessor premises and agrees to refund to the Lessee all
unearned rent theretofore paid in advance.  In any case where the leased
premises and rendered untenantable by fire, earthquake or other cause without
the fault or neglect of Lessee, the Lessee shall not be bound to pay rent for
that period during which such premises remain untenantable.

 

Eleventh: Repair of Building. The Lessor shall neither be obligated nor required
to replace or repair any plumbing in, upon or about said premises, nor be liable
or accountable to said Lessee for any damages occurring by reason of any defect
therein, nor be liable for any damage occasioned by said premises being out of
repair, nor for any damage done or occasioned by or from plumbing, gas, water,
steam, or other pipes or sewerage, or the bursting, leaking or running of any
closet, tank, sprinkler system, plumbing or other damage by water, in above,
upon or about said premises, nor any damage occasioned by water or being upon or
coming through the roof, skylight, trap door or otherwise, nor for any damage
arising from any act or neglect of any co-tenant or other occupants of the same
building, or of any owners or occupants of adjoining or continguous party.

 

The Lessee agrees to pay for all damage to the building as well as all damage to
the tenants or occupants thereof caused by the Lessee’s misuse or neglect of
said leased premises, its apparatus or appurtenances, Lessee agrees at his own
cost and expense to keep the demised premises and each and every part thereof,
in good condition and repair at all times during the term hereof; to make
promptly any and all repairs, renewals and replacements which may at any time be
necessary or proper to put and keep the premises in as good condition as when
received by Lessee from Lessor, reasonable wear and tear and damage by fire or
other casually excepted; to replace immediately any and all glass which is now
or hereafter may be installed in the demised premises, should the same or any
part thereof be broken, with other glass of the same quality, and to keep
premises and all appurtenances thereto in a clean and sanitary condition. 
Lessor shall neither be obligated nor required to furnish janitorial service to
Lessee in the leased premises; all janitorial service required by Lessee in said
premises shall be furnished by Lessee at Lessee’s expense, Lessor shall maintain
at Lessor’s expense entry passages, halls, stairways and rest rooms, not a part
of or included in the leased premises, and Lessor shall be the solo judge as to
the amount and kind of service to be furnished.  The Lessee hereby expressly
waives all right to make repairs at the expense of the Lessor or to deduct the
cost thereof from the rent and all rights under Sections 1941 and 1942 of the
Civil Code of California.

 

Twelfth: Lessor’s Right of Entry. The Lessor, Lessor’s officers, agents and
representatives shall have the right to enter the demised premises by pass keys
or otherwise to examine the same, or to make such repairs and alterations as
Lessor may deem necessary for the safety, care of preservation thereof, or of
the building or of the comfort or enjoyment or other tenants, or to care for any
emergency that may arise, or to show the demised premises to persons wishing on
lease the same or for the purpose of serving or posting and keeping posted
thereon, legal notices provided by any law which Lessor may deem to be for the
protection of Lessor and said property from mechanic’s liens or other liens or
in general for the protection of Lessor’s interest.

 

Thirteenth: Repossession of Premises.  If in compliance with any law or
ordinance now or hereafter enacted, or if required to comply with the direction
or requirements of any public office, board or commission, it becomes necessary
for Lessor to acquire permanently all or any portion of the demised premises. 
Lessor shall have the right to repossess the demised premises, of any portion
thereof, at any time upon thirty (30) days’ written notice to Lessee, and when
said space shall have been so permanently repossessed the Lessor shall, in lieu
of any and all claims for damages, allow Lessee a credit on Lessee’s rent in the
proportion that the space taken bears to the whole of the demised premises;
provided, however, that if the space taken is of such an amount or size as to
make the remaining space undesirable to the Lessee, then the Lessee may, upon
thirty (30) days’ written notice to Lessor, terminate and cancel this lease.  No
exercise by Lessor of any rights herein reserved shall entitle Lessee to damages
for any injury or inconvenience occasioned thereby, nor shall Lessee by reason
thereof be entitled to any abatement in rent (except as above set forth in case
of taking of space permanently).  However, all such work shall be done in such a
manner as to cause Lessee the least inconvenience practicable.

 

Fourteenth:  Condemnation. Should Lessor at any time during the term of the
lease agreement be deprived of the building in which the demised premises are
situate, or any part thereof, or any part of the land on which it is situated by
condemnation or eminent domain proceedings, this lease will terminate, at
Lessor’s option, on the date when Lessor is actually deprived of possession of
the said land or building, or some part thereof, and thereupon the parties
hereto shall be released from all further obligations hereunder, and Lessor
shall thereupon repay in Lessee any rental theretofore paid by Lessee and
unearned at the date of such termination.  Lessee shall not be entitled to any
compensation, allowance, claim or offset of any kind against the Lessor, as
damages or otherwise by reason of such condemnation or eminent domain
proceedings or by reason of being deprived of the demised premises or the
termination of this lease, and said Lessee does hereby waive, renounce and quit
claim any right in and to any award, judgment, payment or compensation which
shall or may be made or given to the Lessor because of the taking of said
premises, or any portion thereof by virtue of any such condemnation or eminent
domain proceedings, whether received in any such action or in settlement or
compromise thereof by said Lessor.

 

Fifteenth: Possession of Premises at Beginning of Term.  If Lessor is unable to
deliver possession of the demised premises to Lessee at the commencement of the
term of this lease because of the retention of the possession thereof by other
parties than Lessor or because Lessor is unable to have the premises ready for
occupancy by Lessee, then Lessor shall not be liable to Lessee in damages and
this lease shall not terminate; provided, however, that Lessee shall have no
obligation to pay rent hereunder until possession of the demised premises is
delivered to Lessee.  In the event, however, that Lessor does not deliver
possession of said premises within sixty (60) days after the time fixed for the
beginning of the term hereof, Lessee may, at his opinion, terminate the lease.

 

Sixteenth Damage to Property or Injury of Person on Premises.  Lessor shall not
in any event be liable for any loss or theft of any property in or from the
leased premises, nor for any damage or injury to the property of Lessee or any
occupant of the leased premises, nor for any damage or injury to the person or
Lessee or any such occupant or any person in said building or the leased
premises with the express or implied consent of Lessee.  Lessee will hold Lessor
harmless from any claims asserted against Lessor by an employee of Lessee or any
other person in the building with Lessee’s express or implied consent arising
from alleged injury to said person because of claimed negligence in the
maintenance or repair or the building or any part thereof.  All freight, express
or other articles delivered to Lessor or its employees will be received solely
as a courtesy to Lessee and Lessor assumes no liability therefor.

 

Seventeenth: Name of Building.  The Lessee shall not be allowed to use the name
of the building in which the demised premises are located, or words to that
effect, in connection with any business carried on in said premises (except as
Lessee’s address) without the written consent of Lessor. Lessor reserves the
right to change the name and title of the building at any time during the term
of said lease and the Lessee hereby expressly consents to such change at the
option of the Lessor and waives any and all damages occasioned thereby.

 

Eighteenth: Default by Lessee.  Should default be made by Lessee in the payment
of any of the rents or other moneys provided to be paid hereunder as and when
the same become payable or should Lessee or any of Lessee’s agents or employees
violate any of the terms or provisions of this lease or should Lessee move out,
vacate or abandon the leased premises or any part thereof (absence for ten days
after default in payment or rental shall constitute such an abandonment), or
should Lessee petition for voluntary bankruptcy or corporate reorganization
under Chapter 10, or an arrangement under Chapter 11 of the Bankruptcy Act, or
be adjudged a bankrupt, make an assignment for the creditors, or suffer any
other person to remain in possession for more than ten (10) days by virtue of a
receivership, attachment or execution (or should Lessee remain in the premises
after this lease or the leasehold estate has expired or after this lease of the
leasehold estate has been terminated either by act of the Lessee, by notice from
the Lessor, or by operation of law), the Lessor may, at its option, and without
notice to the Lessee, reenter and take possession of the said premises and
remove all persons and property therefrom, place Lessee’s property in storage in
a public warehouse or other suitable place at the risk and expense of the Lessee
and make any repairs, changes, alterations or additions in or to said premises. 
Should the Lessor elect to reenter and take possession of said premises under
the provisions of this paragraph (whether or not by or through legal
proceedings) Lessor may either terminate this lease and recover from the Lessee
all damages which the Lessor may incur in recovering possessions of said
premises, or the Lessor may relet said premises, or any part thereof, for all or
any part of the remainder of said term, to a tenant or tenants satisfactory to
it, and at such monthly rental as Lessor may with reasonable diligence secure,
and should such monthly rental be less than herein agreed to be paid by the
Lessee, said Lessee agrees to pay such deficiency to the Lessor in advance on
the first day of each and every month for the term thereof, and to pay to the
Lessor, within ten days after such reletting, the costs and expenses which the
Lessor may incur by reason thereof.  No reentry of said premises by the Lessor
as herein provided shall be construed as an election on its part to terminate
this lease unless written notice of such intention is given to the Lessee, which
notice may be given at any time prior to the expiration of the term hereof; it
being expressly understood that the election of the Lessor not to terminate this
lease at the time of or upon taking possession of the demised premises as herein
provided shall not be irrevocable but the Lessor may, at any time thereafter,
elect to terminate this lease by giving notice of such election as hereinbefore
provided, and such termination shall not operate to release the Lessee from any
liability theretofore incurred or accrued under the terms hereof.

 

Nineteenth: Holding Over. If Lessee shall hold possession of the leased premises
after the expiration or other termination of this lease with the consent of
Lessor, expressed or implied, Lessee shall become a tenant from month to month,
upon the other terms and conditions of this lease and at the rate of monthly
rental herein specified, which rental shall be payable monthly in advance as
herein provided, and such tenancy shall continue until terminated by Lessor or
until Lessee shall give Lessor at least thirty (30) days’ notice in writing
prior thereto of the termination on the last day of any calendar month.  Nothing
herein contained, however, shall be deemed a consent by Lessor to the occupancy
or possession of said premises by Lessee after expiration of the term of the
lease. No holding of the demised premises by Lessee after the expiration of this
lease shall be construed to be a renewal of this lease unless Lessor agrees
thereto in writing.  Lessor may change any of the terms of, or terminate, the
month-to-month tenancy by a written notice served upon Lessee at any time not
less than seven (7) days before the expiration of any monthly term, to be
effective upon the expiration of such term.

 

Twentieth: Notices.  Any notice in any way relating to this lease, or to any
matter arising hereunder, shall be deemed to have been served upon Lessee
whenever the same in writing, addressed to Lessee, shall be delivered to Lessee
personally, or shall be left at the leased premises for Lessee, or shall be
mailed to Lessee, postage prepaid, addressed to Lessee at demised premises.

 

Twenty-first: Lease Subject to Mortgage.  This lease and rights of Lessee are
expressly made subject and subordinate to the lien and effect of any and all
mortgages and/or deeds of trust in any way affecting said building, or any part
thereof, or all or any of the property upon which it is built, whether
heretofore or hereafter executed, including their lien and effect as security
for any advances made in accordance with their terms, whether heretofore or
hereafter made, and whether the making thereof be obligatory or optional.

 

2

--------------------------------------------------------------------------------


 

Twenty-second: Rules of Building.  The Lessee hereby promises and agrees to keep
and perform each and all of the rules and regulations of said building
hereinafter set forth, which are hereby referred to and made a part hereof.  The
Lessor shall have the right to amend or delete said rules and to make other and
different rules and regulations limiting, restricting and regulating the
privileges of tenants in the said building, and all such rules and regulations
so made by the Lessor, after notice thereof to the Lessee, shall be binding upon
the Lessee and become conditions of the Lessee’s tenancy and covenants on the
part of and to be performed by the Lessee.  Nothing in this paragraph contained,
however, shall be deemed or construed as constituting the violation of any such
rules or regulations as a breach of this lease unless Lessor shall have given
written notice of such violation to Lessee and Lessee shall have failed for a
period of five (5) days after the receipt of such notice to remedy such
violation.

 

Twenty-third: Attorney’s fees.  If an action be brought for the recovery of rent
or other moneys due or to become due under this lease or by reason of a breach
of any covenant herein contained or for the recovery of the possession of said
premises or to compel the performance of anything agreed to be done by the
Lessee or to enjoin any act contrary to the provisions hereof, or if Lessor is
made a party to any legal proceedings because of Lessee’s tenancy in the
building, Lessee will pay to the Lessor a reasonable attorney’s fee, to be fixed
by the court and which may be included in any judgment that may be rendered in
any such action or in any other action.

 

Twenty-fourth: Modification, Waiver and Alteration.  No modification, alteration
or waiver of any term, covenant or condition of this lease shall be valid unless
in writing, subscribed by the Lessor or by the Lessor’s agent thereunto
authorized in writing.  No waiver of a breach of any covenant or condition shall
be construed to be a waiver of any succeeding breach.  No act, delay or omission
done, suffered or permitted by the Lessor shall be deemed to exhause or impair
any right, remedy or power of the Lessor hereunder.

 

Twenty-fifth: Powers of Lessor Cumulative.  All rights, powers, options,
elections and remedies of or in favor of the Lessor shall be considered
cumulative and no one of them as exclusive of any other or of any rights or
remedies allowed by law.  The right of the Lessor to collect rent or any other
payment, or the right herein given to the Lessor to enforce any provisions of
this lease, shall not affect the right of the Lessor to declare this lease void
or ended immediately upon the happening of any default upon the part of the
Lessee.

 

Twenty-sixth: Lease Not to be Recorded.  Lessee shall not record this lease
without the written consent of the Lessor first obtained. If this lease is
recorded by the Lessee or anyone on his behalf, at the option of the Lessor, all
rights of the Lessee in the demised premises may be immediately terminated by a
written notice to the Lessee.

 

Twenty-seventh: Signs Prohibited.  Lessee shall not construct, erect or maintain
any signs, pennants, flags or other displays on the exterior of the building.

 

Twenty-eighth: Remedying Lessee’s Defaults.  Lessor may, at its option, remedy
any default by Lessee and any moneys expended by Lessor to rectify such default
shall be considered additional rental, payable immediately upon notice from
Lessor, and shall bear ten percent (10%) interest from the day Lessor makes said
expenditures.

 

Twenty-ninth: Miscellaneous.  The word “Lessee” herein and in all endorsements
hereon shall be applicable to one or more Lessees, as the case may be, and the
singular shall include the plural and the masculine shall include the feminine
and the neuter.  If there be more than one Lessee, their obligations hereunder
shall be joint and several.  The heading of each paragraph is done solely to aid
in locating provisions of this lease and shall not be considered part of the
agreement of the parties.

 

Thirtieth: (a)  The occurrence of any of the following shall constitute a
default and breach of this clause by Lessee:

 

(i)  Any failure by Lessee to pay the rental or to make any other payment
required to be made by Lessee hereunder;

 

(ii)  The abandonment or vacation of the premises by Lessee;

 

(iii)  A failure by Lessee to observe and perform any other provision of this
Lease to be observed or performed by Lessee, where such failure continues for
three (3) days after written notice thereof by Lessor to Lessee;

 

(iv)  The making by Lessee of any general assignment for the benefit of
creditors; the filing by or against Lessee of a petition to have Lessee adjugded
a bankrupt or of a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Lessee,
the same is dismissed within sixty (60) days) the appointment of a trustee or
receiver to take possession of substantially all of Lessee’s assets located at
the premises or of Lessee’s interest in this Lease, where such seizure is not
discharged within thirty (30) days

 

(b)  In the event of any such default by Lessee, then, in addition to any other
remedies available to Lessor at law or in equity, Lessor shall have the
immediate option to terminate this Lease and all rights of Lessee hereunder by
giving written notice of such intention to terminate in the manner specified in
the Lease.  In the event that Lessor shall elect to so terminate this Lease,
then Lessor may recover from Lessee:

 

(i)  The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

 

(ii)  The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Lessee proves could have been reasonable
avoided; plus

 

(iii)  The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that lessee proves could have been reasonably avoided; plus

 

(iv)  Any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform Lessee’s obligations under
this Lease or which, in the ordinary course of things, would be likely to result
therefrom:

 

(v)  Such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable California law.

 

As used in subparagraphs (i) and (ii) above, the worth at the time of award, is
computer by allowing interest at the rate of Ten Per Cent (10%) per annum.  As
used in subparagraph (iii) above, the “worth at the time of award” is computer
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus One Per Cent (1%).

 

(c)  In the event of any such default by Lessee, Lessor also shall have the
right, with or without terminating this Lease, to reenter the premises and
remove all persons and property from the premises; such property may be removed
and stored in a public warehouse or elsewhere at the cost and for the account of
Lessee.

 

(d)  In the event of the vacation or abandonment of the premises by Lessee or in
the event that Lessor shall elect to reenter as provided in paragraph (c) above,
or shall take possession of the premises pursuant to legal proceeding of
pursuant to any notice provided by law, then, if Lessor does not elect to
terminate this Lease as provided in paragraph (b) above, then Lessor, from time
to time, without terminating this lease, either may recover all rental as
becomes due or relet the premises or any part thereof for such term or terms and
at such rental or rentals and upon such other terms and conditions as Lessor, in
Lessor’s sole discretion, may deem advisable, with the right to make alterations
and repairs to the premises.

 

In the event that Lessor shall elect to so relet, then rentals received by
Lessor from such reletting shall be applied first to the payment of an
indebtedness other than rent due hereunder from Lessee or Lessor, second to the
payment of any cost of such reletting, third to the payment of any cost of any
alterations and repairs to the premises, fourth to the payment of rent due and
unpaid hereunder, and the residue if any, shall be held by Lessor and applied in
payment of future rent as the same may become due and payable hereunder.  Should
that portion of such rentals received from such reletting during any month which
is applied by the payment of rent hereunder be less than the rent payable during
that month by Lessee hereunder, then Lessee shall pay such deficiency to Lessor
immediately upon demand therefor from Lessor.  Such deficiency shall be
calculated and paid monthly.  Lessee shall also pay to Lessor, as soon as
ascertained, any costs and expense incurred by Lessor in such reletting or in
making such alterations and repairs not covered by the rentals received from
such reletting.

 

(e)  No reentry or taking possession of the premises by Lessor pursuant to
paragraphs (c) and (d) of the Article THIRTIETH shall be construed as an
election to terminate this lease unless a written notice of such intention be
given to Lessee or unless the termination thereof be decreed by a court of
competent jurisdiction.  Notwithstanding any reletting without termination by
Lessor because of any default by Lessee, Lessor, at any time after such
reletting, may elect to terminate this Lease for any such default.

 

(f)  In addition to the remedies contained herein Lessor shall have the remedies
provided for under Sections 1951.2 and 1951.4  of the Civil Code of the State of
California.

 

3

--------------------------------------------------------------------------------


 

Thirty-second:  Lessee agrees to clean the windows of space rented at least
three (3) times per year at four- (4) month intervals at Lessee’s expense.  If
Lessee neglects such cleaning, Lessor, at Lessor’s option, may have the work
done and the costs paid by Lessee.

 

Thirty third:  Lessor is not obligated to provide any cleaning or janitorial
services, but if Lessee shall supply said services to Lessee, Lessor shall be
entitled to charge and received from Lessee reasonable compensation for said
cleaning services.  This shall be deemed additional rent.

 

Thirty-fourth:  If Lessor’s right to reentry is exercised following abandonment
of the premises by Lessee, then Lessor may consider any personal property
belonging to Lessee and left on the premises also to have been abandoned, in
which case Lessor may dispose of all such personal property in any manner Lessor
shall deem proper and is hereby relieved of all liability for doing so.

 

Thirty-fifth:  It is understood and agreed that all covenants and agreements of
said Lease herein contained are conditions of this Lease and that in default or
Lessee’s fulfilling any of same, the Lessor, at any time thereafter, at its
option, may forfeit this Lease; and any holding over thereafter by Lessee shall
be construed to be a tenancy from month to month only, for the same rental
payable in the same manner as stated above.

 

Thirty-seventh:  The Lessee hereby promises and agrees to keep and perform each
and all of the rules and regulations of said building hereinafter set forth
which are hereby referred to and made a part hereof.  The Lessor shall have the
right to amend or delete said rules and to make other and different rules and
regulations limiting, restricting, and regulating the privileges of tenants in
the said building and all such rules and regulations so made by the Lessor,
after notice thereof to the Lessee, shall be binding upon the Lessee and become
conditions of the Lessee’s tenancy and covenants on the part of and to be
performed by the Lessee.  Nothing in this Article contained, however, shall be
deemed or construed as constituting the violation of any such rules or
regulations as a breach of this Lease unless Lessor shall have given written
notice of such violation to Lessee and Lessee shall have failed to remedy such
violation for a period of five (5) days after the receipt of such notice.

 

Thirty-eighth:  A. Lessee shall obtain plate glass insurance in which Lessor
shall be named as co-insured.

 

B. Lessee shall carry, during the term here of, $1,000,000.00 combined single
limit for bodily injury and personal damage.  Such insurance shall be primary
and non contributory.  In the event Lessee fails to obtain any insurance as
provided in this Lease, Lessor  may obtain any such insurance, and the cost
thereof shall be paid by Lessee as additional rent with the first payment rent
which is due subsequent to Lessor’s incurring such cost; and Lessor shall have
all remedies to collect the same as rent as in this Lease provided and/or as
otherwise provided by law for the collection of rent.  Lessor shall be named
co-insured. Lessee agrees to indemnify and hold harmless Lessor, and to include
Lessor as additional named insured on the insurance policy in force.

 

Thirty-ninth:  Lessee covenants that it will not use, suffer, or permit any
person to use the demised premises or any part thereof for any use or purpose in
violation of the laws of the United States of America, State of California,
ordinances, regulations, and requirements of the City of Los Angeles at the
County of Los Angeles, or other lawful authorities; and that during said term,
the demised premises and every part thereof shall be kept by Lessee in a clean
and wholesome condition and that all health and police regulations.  In all
respects and at all times, shall be fully complied with by the Lessee and also
that all areas contiguous to the demised premises shall be kept by Lessee, safe
and secure and conformable to the requirements of the City of Los Angeles and
Lessor kept harmless and indemnified at all times against the loss, damage,
cost, or expense by reason of a failure so to do in any respect or by reason of
any accident, loss, or damage resulting to person or persons or property by
reason of any use which may be made of said premises by Lessee and all persons
holding or using said premises under or through Lessee or by Lessee’s sufferance
or consent.

 

Fortieth:  If the unit cost of supplies and the rates for insurance premiums,
utilities, service contracts and wages for services performed in the building in
which the parties are located, excluding garage facilities, are greater in any
calendar year during the term hereof than said unit cost or rates in the first
calendar year during which this Lease commences, Lessee shall pay as additional
rental N.A.% of the increased amount due to the increase in unit cost of rates
as applied to the aforesaid items furnished in the year of said increase.

 

On of about January 10 of any calendar year after the aforesaid first year,
Lessor will furnish Lessee with a comparative statement of operating costs for
the preceding calendar year and for said first year.  At the time of furnishing
such statement, Lessor shall bill Lessee for Lessee’s aforesaid share of said
increase in operating costs.  Lessee shall pay in full the amount shown in said
statement within thirty (30) days after receipt thereof.  Anything to the
contrary in this paragraph and the preceding paragraph notwithstanding, it is
expressly understood and agreed that the total of such increases due under this
paragraph and the preceding paragraph shall not exceed 5% of the annual rental
during any single lease year.

 

Forty-first:  Assignment, Subletting, Etc.  Lessee shall not assign this Lease
or any interest therein, and shall not sublet the demised premises or any
portion thereof, or any right or privilege appurtenant thereto, or suffer any
other person (the employees of Lessee excepted) to occupy or use the demised
premises or any portion thereof, without the prior written consent of Lessor;
and the consent to one assignment, subletting, occupancy, or use by any other
person shall not be deemed to be a consent to any subsequent assignment,
subletting, occupancy or use by any other person.  Any such assignment,
subletting occupancy of use without Lessor’s prior written consent shall be void
and, at Lessor’s option, shall terminate this Lease.  Neither this Lease nor any
interest therein shall be assignment by operation at law, as to Lessee’s
interest, without Lessor’s prior written consent.  If Lessee shall have obtained
Lessor’s prior written consent to either assignment, or subleasing, then any
rental premium or other consideration paid by such assignee, or sublessee, in
excess of the rental provided by this Lease, shall be for the benefit of and
shall be immediately paid to Lessor.  In any event, Lessor’s consent to any
assignment of subleasing, shall not relieve Lessee from any obligation under
this Lease.  In the event that Lessee is a corporation, the hereinafter named
majority stockholder(s) shall not transfer, sell, assign, or hypothecate their
stock or voting power in said corporation without prior consent of Lessor.  A
change in ownership, whether voluntary, by operation of law, or otherwise, of
fifty percent or more of the capital stock of Lessee, if Lessee is a
corporation, shall at the option of Lessor, be deemed an assignment prohibited
hereby.

 

Lessee agrees to reimburse Lessor for Lessor’s reasonable costs incurred in
connection with the processing and documentation of any such requested
assignment, subletting, transfer, change of ownership, or hypothecation of this
Lease or Lessee’s interest in and to the Premises.

 

If Lessee desires at any time to assign this Lease or to sublet the Premises of
any portion thereof, it shall first notify Lessor of its desire to do so and
shall submit in writing to Lessor (i) the name of the proposed subtenant or
assignee; (ii) the nature of the proposed subtenant’s or assignee’s business to
be carried on in the Premises: (iii) the terms and provisions of the proposed
sublease or assignment; (iv) such reasonable financial information as Lessor may
request concerning the proposed subtenant within thirty (30) days of the
proposed subletting; (v) agreement of assignee to assume, pay or perform the
obligations of the Lease; and (vi) the purpose clause shall be limited to the
same purpose as are set forth in respect to Lessee.

 

Forty-second:  It is agreed that electric lighting, electric light bulbs, power
and utility units, air-conditioning equipment, and attached fixtures, whether
installed or provided by Lessor or Lessee and the replacement thereof, are and
shall be the property of the Lessor and may not be removed by the Lessee upon
any termination of the Lease from any cause.  The Lessee shall maintain at its
expense all the foregoing in good condition, replacement and repair during the
term of the lease.

 

Forty-third Lessee shall pay N.A.% of the total tax bill of the BUILDING and
land of which the premises are a part.  Said payment shall be due upon demand
and statement given by Lessor to Lessee.  If the Lessee is in possession of the
leased premises for less than any full year, the Lessee will pay for that period
the proportionate amount of the total taxes as his fractional tenancy bears to a
full year.  (The tax amount is    -0-     )

 

Forty-fourth:  Late charges.  Lessee hereby acknowledges that late payment by
Lessee in Lessor of rent or other sums due hereunder will cause Lessor to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain.  Such costs include, but are not limited to
processing and accounting charges, and late charges which may be imposed upon
Lessor by terms of any mortgage or trust deed covering the premises. 
Accordingly, if any installment of rent or any sum due from Lessee shall not
received by Lessor or Lessor’s designee within five (5) days after said amount
is past due, then Lessee shall pay to Lessor a late charge equal to the maximum
amount permitted by law (and in the absence of any governing law, ten percent
(10%) of such overdue amount), plus any attorney’s fees incurred by Lessor by
reason of Lessee’s failure to pay rent and/or other charges when due hereunder. 
The parties hereby agree that such late charges represent a fair and reasonable
estimate of the cost that Lessor will incur by reason of the late payment by
Lessee.  Acceptance of such late charges by the Lessor shall in no event
constitute a waiver of Lessee’s default with respect to such overdue amount, nor
prevent Lessor from exercising any of the other rights and remedies granted
hereunder.

 

4

--------------------------------------------------------------------------------


 

This provision shall not be construed to relieve Lessee from any default
hereunder arising through the failure on the part of Lessee to make any payment
at the time and in the manner herein specified.

 

Forty-fifth:  Waiver.  The waiver by Lessor of any breach of any term, covenant,
or condition herein contained shall not be deemed to be a waiver of such term,
covenant, or condition or any subsequent breach of the same or any other term,
covenants, or condition herein contained.  The subsequent acceptance of rent
hereunder by Lessor shall not be deemed to be a waiver of any preceding breach
by Lessee of any term, covenant, or condition of this Lease, other than the
failure of Lessee to pay the particular rental so accepted regardless of
Lessor’s knowledge of such preceding breach at the time of acceptance of such
rent.

 

Forty-sixth:  Security Deposit.  Lessee shall deposit with Lessor upon execution
hereof $ 8,770.00**

 

--------------------------------------------------------------------------------

**                                  The security deposit shall increase to equal
two month gross rental, when the new rate goes into effect-per addendum -page 6.

 

as security for Lessee’s faithful performance of Lessee’s obligations
hereunder.  If Lessee fails to pay rent or other charges due hereunder, or
otherwise defaults with respect to any provision of this Lease, Lessor may use,
apply or retain all or any portion of said deposit for the payment of any rent
or other charge in default or for the payment of any other sum to which Lessor
may become obligated by reason of Lessee’s default, or to compensate Lessor for
any loss of damage which Lessor may suffer thereby.  If Lessor so uses or
applies all or any portion of said deposit, Lessee shall within (10) days after
written demand therefor deposit cash with Lessor in an amount sufficient to
restore said deposit to the full amount hereinabove stated and Lessee’s failure
to do so shall be material breach of this Lease.  Lessor shall not be required
to keep said deposit separate from its general accounts.  If Lessee performs all
of Lessee’s obligations hereunder, said deposit, or so much thereof as has not
theretofore been applied by Lessor, shall be returned, without payment of
interest or other increment for its use to Lessee (or, at Lessor’s option, to
the last assignee, if any, or Lessee’s interest hereunder) fourteen (14) days
after the expiration of the term hereof, and after Lessee has vacated the
Premises, in broom-swept and good condition and repair.

 

Forty-seventh:  Substitution of Lease.  The parties hereto agree that the Lessor
at its option, may during the term of this Lease of any renewals or extensions
thereof, move the Lessee to another location within the building of which the
demised premises are a part.  On the effective date of such substitution, this
Lease shall cease and terminate as to the above-described premises and become
effective as to the substituted space for the same as though this lease had
originally covered the substituted space only.  Lessee’s failure to comply with
each and all of the provisions hereof from and after the date set forth in a
twenty (20) day notice of such substitution, shall constitute a breach of this
Lease.

 

Forty ninth:  CPI.  The minimum monthly net rent shall be adjusted upward (only)
as of the 1st day of December – per addendum on page 6 of each year (the
adjustment date), beginning in the year 2003, according to the following
computations:

 

The base for computing the adjustment is the index figure for the month of
November (the index claim) as shown in the Consumer Price Index (CPI) for all
Items Urban Consumers Los Angeles — Long Beach Area based on the period 1967
equals 100, as published by the U.S. Department of Labor’s Bureau of Labor
Statistics.  The base figure for the index date is  *  .

 

The index for the adjustment date shall be computed as a percentage of the base
figure.  For example, assuming the base figure on the index date in 173 and the
index figure on the adjustment date is 190.3, the percentage to be applied is
190.3 + 173 - 1.10 or 110% .The percentage shall be applied to the initial
minimum monthly net rental for the period beginning on the adjustment date and
continuing until the next adjustment date (being one year from the previous
adjustment date).

 

The index for the adjustment date shall be the one reported in the U.S.
Department of Labor’s most comprehensive official index, then in use and most
nearly answering the foregoing description of the index to be used.  If it is
calculated from a base different that the base period 1967 equals 100, use for
the base figure above,  the base figure used for calculating the adjustment
percentage shall first be converted under a formula supplied by the Bureau.

 

If the described index no longer is being published, another generally
recognized as authoritative shall be substituted by agreement of the parties. 
If they are unable to agree within ten (10) days after demand by either party,
shall be selected by the chief officer of the San Francisco regional office of
the Bureau of Labor Statistics or its successor.**

 

--------------------------------------------------------------------------------

*                         Insert true base figure when obtained. (Base figure
for September 2000 was 173.3

**                  The CPI shall be adjusted upward only commencing on per
addendum on page 6

 

The increase is to be in no event less than Seven Percent (7%).  (In addition to
the rental payment) of the rental payment due for           

 

END OF RETAIL LEASE

 

MFG LEASE

 

Fiftieth: The monthly rent in no event shall be less than the greater of:

 

(a)  Base Rent increased by the percentage of gross sales; or

 

(b)  Base Rent increased by the CPI (whatever amount is greater).

 

--------------------------------------------------------------------------------

**                 50th-C:                           Air-conditioning:  Lessee
shall pay $774.00 per month for air conditioning.  Air conditioning shall
purchased on a monthly basis.  Request for air-conditioning shall be made in
writing to Lessor from Lessee.

 

 

IN WITNESS THEREOF, the said parties have hereunto set their hands and seals in
duplicate the day and year first hereinbefore written.

 

MERCANTILE CENTER

bebe stores inc.

 

 

 

 

 

By

/s/ Steve Hirsh

 

/s/ Manny Mashouf

11.10.2000

 

 

 

Lessor

bebe stores inc.

 

Dated:

11.10.2000

 

 

 

 

 

 

 

Lessee

 

5

--------------------------------------------------------------------------------


 

AMENDMENT TO LEASE

 

Lease dated November 3, 2000
bebe stores inc. as Lessee

 

Paragraph 1:

 

Lessee will have a one time Option to extend said Lease for an additional
five-(5) years.  Base rent for said Option period shall include a 5% increase
each year using the prior year as the base.  Lessee must give Lessor written
notice 120 days prior to the termination of said Lease of Lessee’s desire to
exercise it’s Option.  If Lessee does not give Lessor proper notice, said Option
shall be null and void.

 

Paragraph 2:

 

Space shall be delivered to Lessee in a clean manner.  Said Premises shall be
painted white and all existing electrical will be working., and will adequately
support the premises and equipment (14 sewing machines, phones, faxes,
computers, and other miscellaneous office equipment).

 

Paragraph 3:

 

Lessee agrees and understands that Lessor will not provide any additional
improvements to said space and any improvements that Lessee elects to do will be
at the sole cost to Lessee.  Any construction or improvements must first be
submitted to Lessor in writing for Lessors approval.  Lessor will not
unreasonably withhold.

 

Paragraph 4:

 

Lessee agrees and understands that said space is to be used solely as a design
studio only. Lessor has acknowledged the use of up to fifteen sewing machines
which will be used for design only. Should Lessee required additional machines
for the purpose of design. Lessee agrees to notify Lessor immediately in
writing.  Lessor may require Lessee to limit the amount of sewing machines
brought into the building.

 

bebe stores inc.

 

 

By:

/s/ Manny Mashouf

 

Dated:

11.10.00

 

 

Manny Mashouf

 

 

 

 

 

 

Mercantile Center

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steve Hirsh

 

Dated:

11-10-00

 

 

Steve Hirsh

 

 

 

 

6

--------------------------------------------------------------------------------


 

Amendment to Lease

 

Fire Department Regulations and Safety Notice

 

The following are regulations of the Los Angeles Fire Department for which you
are responsible:

 

1.               EACH SPACE MUST HAVE AT LEAST ONE FULLY CHARGED FIRE
EXTINGUISHER with a TAG showing it is current, and must be hung on the wall for
easy access, and identified with a FIRE EXTINGUISHER sign.  This fire
extinguisher shall be recharged and tagged each year to indicate it has been
recharged.

 

2.               Doors and SECURITY GATES to all spaces must be able to be
opened from the inside without any key, tool, or special knowledge.  THIS MEANS
THAT THE INSIDE LOCKS OF YOUR SPACE MUST HAVE THUMBTURNS TO PROVIDE EMERGENCY
EXIT ACCESS.

PADLOCKS ON YOUR DOORS ARE PROHIBITED.

 

3.               All Fire Escapes, Entrances AND Exits to your space must remain
clear at all times.

 

4.               NOTHING MAY BE ATTACHED TO THE FIRE SPRINKLER SYSTEM PIPES. 
ANYTHING attached to these pipes must be removed immediately.  Make sure that
nothing is tied to, or attached to the sprinkler pipes in your space.  This
includes all telephone and security alarm wires.

 

5.               No Extension Cords are permitted.  If you have electric
equipment that is not next to an electric outlet, move the equipment near to the
outlet, or have a licensed electrician make a new outlet where you need it. 
Contact our office before you have any electrical or mechanical work done in
your space.

 

6.               ALL ELECTRIC PANNELS MUST HAVE AT LEAST THREE FEET OF
CLEARANCE.  There must be at least three feet clearance in front of the electric
panels in your room.

 

7.               Storage of any flammable materials such as Fabrics, Finished
Garments, Paper Goods, Flammable Liquids, or debris near an electric panel is
prohibited.

 

8.               The Mercantile Center does not monitor the above requirements. 
It is the sole responsibility of the lessee to govern itself according to the
law.

 

7

--------------------------------------------------------------------------------


 

[MC APPAREL PROPERTY MANAGERS LOGO]

Owners & Managers

 

 

 

Cooper Building
860 S, Los Angeles, Street

 

 

 

Merchants Exchange Building
719 S, Los Angeles Street

 

 

 

Mercantile Center
122 E, 7th Street

 

 

 

Terminal Plaza Building
666 S, Los Angeles Street

 

 

June 1st, 2000

Bendix Building
1206 S, Maple Avenue

 

To: All Cooper Building and Mercantile Center Tenants

 

This is a Los Angeles City Fire Department Requirement:

No Trash or Debris May Be Left Out In the Hallways.

 

Please take out your trash at the end of each working day after 5:00 PM.

 

•                  Please do not leave any trash out in the hallways or by the
freight elevator during the day.

 

•                  When trash is left out in the hallways during the daytime, a
health and fire safety problem is created for all of us.

 

•                  If you need additional trash service during the day, please
call our office and and we will be sure the trash is taken out quickly without
remaining in the hallway.

 

•                  All cardboard containers and boxes must be broken down flat
before they are put out in the hallway to be thrown away.  Open boxes in the
hallways create a fire hazard.

 

If you have any questions, please call the office.

 

Thank You for your cooperation.

 

The Mercantile Center Management

 

 

MERCANTILE CENTER  •  860 S, LOS ANGELES STREET, LOS ANGELES, CA 90014  •  (213)
627-3754  •  FAX (213) 629-5484

 

8

--------------------------------------------------------------------------------


 

RULES & REGULATIONS OF THE BUILDING REFERRED TO HEREIN AND
CONSTITUTING A PART OF THIS LEASE

 

1.  The Lessee, and the Lessee’s employees, shall not loiter in the entrance or
corridors, or in any way obstruct the sidewalks, entry passages, halls,
stairways and elevators, and shall use the same only as passage ways and means
of passages to and from their respective offices.

 

2.  The sash doors, sashes, windows, glass doors, lights and skylights that
reflect or admit light into the halls shall not be covered or obstructed or in
any manner so treated as shall diminish the light in the halls or corridors or
be unsightly or show through said glass, without the written consent of Lessor.

The lavatories, sinks, slop-hoppers, water-closets and urinals shall not be used
for any purpose other than those for which they were intended, and no rubbish,
newspapers or other substances of any kind shall be thrown into them which tend
to stop or clog the same, or in any wise damage said fixture.

 

3.  No awning, shade, sign, advertisement, or notice shall be inscribed, painted
or affixed on or to any part of the outside or inside of the building except by
the written consent of the Lessor, and except it be of such color, size and
style and in such place upon or in the building as may be designated by the
Lessor.

All signs on doors or window glass will be painted for the Lessee by the Lessor,
but the cost of painting shall be paid by the Lessee.

Lessor hereby expressly reserves the right to use the roof and exterior walls of
said building for Lessor’s sole use and benefit, for advertising and/or other
purpose, and Lessee shall be entitled to no rights thereon or thereto without
the written consent of Lessor first had and obtained.

 

4.  The location of telephone, telegraph instruments, electric appliances, call
boxes, etc., shall be prescribed by the Lessor.

 

5.  The Lessee shall not permit anything to be done in the building, nor bring
nor keep anything therein, which will in any way increase or tend to increase
the rate of fire insurance, or which will obstruct or interfere with the rights
of other tenants, or in any way injure or annoy them, or which shall conflict
with the regulations of the Fire Department or with the fire laws or with any
insurance policy on the building or any part thereof, or with any laws or
ordinances regulating health and sanitation or with any rule or regulation of
the Health Department of the City of Los Angeles.  The Lessee shall pay any
damages that the Lessee may suffer by a violation of this clause by Lessee, or
Lessee’s clerks, agents, employees or servants.

 

6.  The Lessee and the Lessee’s officers, agents and employees shall not play
any musical instrument nor make nor permit any unnecessary or improper noises in
the building nor interfere in any way with other tenants or those having
business with them, nor smoke nor expectorate in the elevators nor keep in the
building any animal, bird or bicycle.

The Lessee and the Lessee’s officers, agents and employees shall not throw cigar
or cigarette butts or other substances of any kind out of the windows or doors,
or down the passageways or skylights of the building, or sit on or place
anything upon the window sills or outside ledges.

 

7.  Lessee shall see that the windows and doors of said leased premises are
closed and securely locked before leaving the building and must observe strict
care not to leave windows open when it rains and Lessee shall exercise
extraordinary care and caution that all water faucets or water apparatus are
entirely shut off before Lessee or Lessee’s employees leave the building, and
that all electricity, gas or air shall likewise be carefully shut off so as to
prevent waste or damage, and for any default or carelessness the Lessee shall
make good all injuries sustained by other tenants or occupants of the building
or to the Lessor.

 

8.  Lessee shall give prompt written notice of any accident or to defects in the
plumbing, water pipes, electric wires or heating apparatus, so that the same may
be attended to promptly.

 

9.  Lessee agrees to clean the windows of space leased at least once a month at
Lessee’s expense.  If Lessee neglects such cleaning, Lessor may, at Lessor’s
option, have the work done and the cost shall be paid by Lessee.

 

10.  Ice, drinking water, towels and toilet supplies shall be furnished to the
Lessee only from such persons as may be satisfactory to the Lessor.

 

11.  The Lessor shall have the right to limit the weight and size and prescribe
the position of all safes and other heavy property brought into the building,
and also the times of moving the same in and out of the building; and all such
moving shall be done under the supervision of the Lessor.  All safes shall stand
on timbers of such size as shall be designated by the Lessor.  The Lessor will
not be responsible for loss at or damage to any such safe or property from any
cause; but all damages done to the building by moving or maintaining any such
safe or property shall be repaired at expense of the Lessee.

All Lessee’s machinery in the premises shall be installed in a good and
workmanlike manner as to prevent any unnecessary noise, jar or tremor to the
floors or walls.

Machinery or presses calling for water or heavy oiling shall be installed on
suitable drip pans to properly prevent leakage of oil or water onto the floor,
said installation to be approved by Lessor.  Vents carrying steam or fumes shall
be carried to a proper height above the roof on exterior or building as
designated by Lessor, to dissipate steam or fumes so as to cause no annoyance to
other tenants.

 

12.  No furniture nor equipment of any kind shall be brought into nor be removed
from the building without the consent of the Lessor or Lessor’s agent; and all
moving of same, into or out of the building by tenants shall be done at such
times and in such manner as Lessor designates, but the Lessor will not be
responsible for the loss of or damages to such freight from any cause and no
permit, in writing or otherwise, to remove any such furniture, freight or
equipment, shall in any wise indicate or be evidence of any consent to cancel or
abrogate the lease in any manner.

 

13.  The requirements of the Lessee will be attended to only upon application at
the office of the building. Employees shall not perform any work nor do anything
outside of their regular duties unless under special instructions from the
office of the building.

 

14.  Night Watch: After the regular service hours as fixed by Lessor, the
building may be in charge of the night watchman or other building employee
provided by lessor, and every person entering or leaving the building during
such time is expected to be questioned by him as to his business in the building
and shall register if thereto required by such employee.

 

15.  No additional or different lock or locks shall be placed by the Lessee on
any door in the building unless written consent of the Lessor shall have first
been obtained. Two keys will be furnished by the Lessor without charge and extra
keys, if desired, will be furnished through the office of the building upon
payment therefor by Lessee. Neither Lessee, Lessee’s agents nor employees shall
have any duplicate keys made.

 

16.  The Lessor may waive any one or more of these rules for the benefit of any
particular tenant or tenants of said building from time to time as Lessor sees
fit, but no such waiver by the Lessor of any such rule shall be construed as a
waiver of such rule in favor of any tenant or tenants of said building, nor
prevent the Lessor from thereafter enforcing any such rule against any or all of
the tenants of said building.

 

17.  No freight permitted in passenger elevators, Premises and building are
closed from 5:30 P.M. Saturday to 6:30 A.M. Monday.  No facilities or service
will be maintained by Lessor during said time except upon special written
arrangement with Lessee and at the expense of Lessee (watchman, electricity,
etc.) No children permitted in the premises unless in the immediate physical
custody of parent.

 

18.  No janitor or electrical service is provided by Lessor.

 

19.  Lessee agrees that it shall not permit or place any rubbish, cartons or
debris in hallways (see also Rules and Regulations No. 1 and 5)

 

9

--------------------------------------------------------------------------------


 

AMENDMENT/EXTENSION TO LEASE

 

LESSOR:                                          Mercantile Center

 

LESSEE:                                               bebe stores Inc.

 

ORIGINAL PREMISES:

Room 1135,1137,1139 & 1140, situated on the eleventh floor located at 860 S. Los
Angeles Street, Los Angeles, CA 90014

 

This Extension/Amendment to Lease is dated, November 3, 2000 (“Lease”) for the
original Premises is hereby entered into by and between Lessor and Lessee for
the purpose of Amending the Lease and Extensions and Amendment thereof dated;
June 1, 2001, October 21, 2001 and March 12, 2002, to accommodate Lessee’s
request to add another space known as room 640.  This amendment to lease is
dated for reference purposes only, this 3th day of September, 2002.

 

In consideration of the mutual promises herein set forth and other valuable
consideration, the parties agree as follow:

 

1.          PREMISES:

1.1             The description of the original Premises set forth in paragraph
1.1 of the lease is hereby amended by deleting said description in its entirety
and inserting in its place the following: rooms 600 and 640 situated on the
sixth floor located at 860 S. Los Angeles Street, Los Angeles, CA 90014 (herein
referred to as the ‘New Premises’). The description of the New Premises set
forth in paragraph 1.1 shall become effective September 16, 2002.

 

2.                                      RENT:

a)                  The Gross Base rental for rooms 600 shall remain the same
per lease amendment dated January 17, 2002.

b)                  The Gross base rent for room 640 shall be thirty three
hundred twenty five and 00/100 ($3,325.00) per month commencing September 16,
2002 through August 31, 2003.  The second and third year commencing September 1,
2003 and September 1, 2004, the gross base rent shall increase by the increase
in actual CPI (Consumer Price Index) from previous year.

 

3.                                      TERM:

a)                        The term of said Extension/Amendment of Lease for
rooms 600 shall remain the same per lease amendment dated January 17, 2002.

b)                        The Lease term for room 640 shall be for twenty nine
(29) months commencing September 16, 2002 though February 28, 2005.

 

4.                                      SECURITY DEPOSITS:

Lessee currently has $29,000.00 in security deposit, Lessee shall pay an
additional $6,650.00 for room #640 to bring the security deposit to $35,650.00. 
The security deposit shall increase to equal two month gross base rent when the
new rate goes into effect and at annual CPI increases.

 

5.                                      Air-Conditioning:  Lessee shall pay
$3,000.00 per month for air conditioning for Room #600 and $525.00 for Room
640.  Air conditioning shall be purchased on a monthly basis.  Request for air
conditioning shall be made in writing from Lessee to Lessor.

 

6.                                      Paragraph-Fortieth:  Shall be amended to
read: Lessee shall pay as additional rental 5.263% for room 600 and .1914% of
the increased amount due to the increase rate costs as applied to the aforesaid
items furnished in the year of said increase.

 

7.                                      RATIFICATION OF LEASE:

The Lease is hereby ratified in all respects except as herein specifically
amended which amendments are hereby incorporated into the Lease.

 

The parties hereto have executed this Amendment to Lease at the place and on the
date specified immediately adjacent to their respective signatures.

 

Executed on 9-9-02

at Los Angeles, CA

 

 

Mercantile Center

 

bebe stores inc.

 

 

 

 

/s/ Steve Hirsh

 

/s/ Manny Mashouf

 

Lessor

 

Manny Mashouf  Lessee

 

 

10

--------------------------------------------------------------------------------


 

AMENDMENT/EXTENSION TO LEASE

 

LESSOR:

 

Mercantile Center

 

 

 

LESSEE:

 

bebe stores inc.

 

 

 

ORIGINAL PREMISES:

 

Rooms 1135, 1137, 1139 & 1140, situated on the eleventh floor located at 860 S.
Los Angeles Street, CA 90014

 

This Extension/Amendment to Lease is dated, November 3, 2000 (“Lease”) for the
original Premises is hereby entered into by and between Lessor and Lessee for
the purpose of Amending the Lease and Extensions and Amendment thereof dated;
June 1, 2001 and October 21, 2001, to accommodate Lessee’s request to move to a
bigger space and amend paragraph fortieth of the original lease.  This amendment
to lease is dated for reference purposes only, this 15th day of January, 2001.

 

In consideration of the mutual promises herein set forth and other valuable
consideration, the parties agree as follow:

 

1.

 

PREMISES:

 

 

1.1

The description of the original Premises set forth in paragraph 1.1 of the lease
is hereby amended by deleting said description in its entirety and inserting in
its place the following: room 680 situated on the sixth floor located
at 860 S. Los Angeles Street, Los Angeles, CA 90014 (herein referred to as the
‘New Premises’). The description of the New Premises set forth in paragraph 1.1
shall become effective March 1, 2001.

 

 

 

 

2.

 

 

RENT:

 

 

 

The Gross Base rental for two (2) years shall be fourteen thousand five hundred
and 00/100 ($14,500.00) per month, due and payable in full on the first day of
each month commencing March 1, 2002 through February 28, 2003. The second and
third year thereafter commencing March 1, 2003 and March 1, 2004 the gross base
rent shall increase by the increase in actual CPI (Consumer Price Index) from
previous year, CPI increase not to exceed 3%.

 

 

 

 

3.

 

 

TERM:

 

 

 

The term of said Extension/Amendment of Lease shall be three (3) years
commencing March 1, 2002 through February 28, 2005. Lessee will have a one time
option to extend the lease for an additional thee (3) years.  Gross Base rent
for said Option period shall include a CPI increase each year but not to exceed
3% using the prior year as the base. Lessee must give Lessor written notice 90
days prior to the termination of said Lease of Lessee’s desire to exercise it’s
option. If Lessee does not give Lessor proper notice, said option shall be null
and void.

 

 

 

 

4.

 

 

SECURITY DEPOSITS:

 

 

 

Lessee currently has $12,310.00 in security deposit on record.  Lessee shall pay
an additional $16,690.00 to increase the security deposit to $29,000.00. The
second and third concurrently Lessee shall also be billed the additional
security deposit required to reflect the same CPI percentage increase.

 

 

 

 

5.

 

 

Air-Conditioning:  Lessee shall pay $3000.00 per month for air conditioning. 
Air conditioning shall be purchased on a monthly basis.  Request for air
conditioning shall be made in writing from Lessor to Lessee.

 

 

 

 

6.

 

 

Paragraph-Fortieth: Shall be amended to read: Lessee shall pay as additional
rental 5.263 % of the increased amount due to the increase rate costs as applied
to the aforesaid items furnished in the year of said increase.

 

 

 

 

7.

 

 

RATIFICATION OF LEASE:

 

 

 

The Lease is hereby ratified in all respects except as herein specifically
amended which amendments are hereby incorporated into the Lease.

 

 

 

The parties hereto have executed this Amendment to Lease at the place and on the
date specified immediately adjacent to their respective signatures.

 

Executed on 1-17-02

at Los Angeles, CA

 

 

Mercantile Center

 

bebe stores, inc.

 

 

 

 

/s/ Steve Hirsh

 

/s/ Manny Mashouf

 

Lessor

 

Lessee

 

 

11

--------------------------------------------------------------------------------


 

AMENDMENT/EXTENSION TO LEASE

 

LESSOR:

 

Mercantile Center

 

 

 

LESSEE:

 

bebe stores inc.

 

 

 

ORIGINAL PREMISES:

 

Room 1135, 1137, 1139 and 1140 situated on the tenth floor located at 860 S. Los
Angeles Street, CA 90014

 

This Extension/Amendment to Lease is dated, November 3, 2000 (“Lease”) for the
original Premises is hereby entered into by and between Lessor and Lessee for
the purpose of Amending the Lease and Extensions and Amendment thereof dated; to
accommodate Lessee’s request to add a space known as room #1136. This amendment
to lease is dated for reference purposes only, this 11th day of October, 2001.

 

In consideration of the mutual promises herein set forth and other valuable
consideration, the parties agree as follows:

 

1.

 

PREMISES:

 

 

1.1

The description of the original Premises set forth in paragraph 1.1 of the lease
is hereby amended by deleting said description in its entirety and inserting in
its place the following: rooms 1132, 1134, 1135, 1136, 1137, 1139 and 1140
situated on the eleventh floor located at 860 S. Los Angeles Street, Los
Angeles, CA 90014 (herein referred to as the “New Premises”). The description of
the New Premises set forth in paragraph 1.1 shall become effective October 15,
2001.

 

 

1.2

No changes shall be made to the space. All existing demising walls shall remain
in place.

 

 

 

 

2.

 

 

RENT:

 

 

 

a) The Gross Base rental for rooms 1132, 1134, 1135, 1137, 1139 and 1140 shall
remain the same at fifty five hundred thirty five and 00/100 ($5,535.00) per
month.

 

 

 

b) The Gross Base rental for room 1136 shall be six hundred twenty and 00/100
($620.00) per month due and payable in full on the first day of each month
commencing October 15, 2001 and continue on a month to month basis.

 

 

 

 

3.

 

 

TERM:

 

 

 

a. The term of said Extension/Amendment of Lease for rooms 1132, 1134, 1135,
1137, 1139 and 1140 shall remain the same per lease amendment/extension to lease
dated June 1, 2001.

 

 

 

b. The term for room 1136 shall be month to month. This space may be returned to
Lessor with 30-thirty day written notice by Lessee, or be recovered by Lessor
with 30-thirty day written notice to Lessee from Lessor. The term shall commence
(Room 1136) Nov. 1, 2001

 

 

 

 

4.

 

 

SECURITY DEPOSITS:

 

 

 

The security Deposit currently is $11,070.00, Lessee shall pay an additional
$1,240.00 of security deposit for room #1136.

 

 

 

 

5.

 

 

Air-Conditioning:  Lessee shall pay $1,195.65 per month for air conditioning. 
Air conditioning shall be purchased on a monthly basis.  Request for air
conditioning shall be made in writing from Lessor to Lessee.

 

 

 

 

6.

 

 

RATIFICATION OF LEASE:

 

 

 

The Lease is hereby ratified in all respects except as herein specifically
amended which amendments are hereby incorporated into the Lease.

 

 

 

The parties hereto have executed this Amendment to Lease at the place and on the
date specified immediately adjacent to their respective signatures.

 

 

 

 

 

 

Executed on 10/25/01

at Los Angeles, CA

 

 

Mercantile Center

 

bebe stores inc.

 

 

 

 

/s/ Steve Hirsh

 

/s/ Manny Mashouf

 

Lessor

 

Lessee

 

 

12

--------------------------------------------------------------------------------


 

AMENDMENT/EXTENSION TO LEASE

 

LESSOR:

 

MERCANTILE CENTER

 

 

 

LESSEE:

 

bebe stores inc.

 

 

 

ORIGINAL PREMISES:

 

Room 1135, 1137, 1139 and 1140, situated on the eleventh floor located at 860 S.
Los Angeles Street, CA 90014

 

This Extension/Amendment to Lease is dated, November 3, 2000 (“Lease”) for the
original Premises is hereby entered into by and between Lessor and Lessee for
the purpose of Amending the Lease and Extensions and Amendment thereof dated; to
accommodate Lessee’s request to add another space known as rooms # 1132 & 1134. 
This amendment to lease is dated for reference purposes only, this 25th day of
May 2001.

 

In consideration of the mutual promises herein set forth and other valuable
consideration, the parties agree as follow:

 

1.

 

PREMISES:

 

 

1.1

The description of the original Premises set forth in paragraph 1.1 of the lease
is hereby amended by deleting said description in its entirety and inserting in
its place the following:  rooms 1132, 1134, 1135, 1137, 1139 and 1140 situated
on the eleventh floor located at 860 S. Los Angeles Street, Los Angeles, CA
90014 (herein referred to as the ‘New Premises’). The description of the New
Premises set forth in paragraph 1.1 hereof shall become effective May 25, 2001.

 

 

 

 

2.

 

 

RENT:

 

 

 

The Gross Base rental shall be fifty five hundred eighty one and 00/100
($5,535.00) per month, due and payable in full on the first day of each month
commencing June 1, 2002 through November 30, 2002.

 

 

 

 

3.

 

 

TERM:

 

 

 

The term of said Extension/Amendment of Lease shall be eighteen (18)month(s),
commencing June 1, 2001 through November 30, 2002.

 

 

 

 

4.

 

 

SECURITY DEPOSITS:

 

 

 

Lessee currently has $8,770.00 in security deposit; Lessee shall pay an
additional amount of $2,300.00 to increase the security deposit to $11,070.00.

 

 

 

 

5.

 

 

Air-Conditioning:  Lessee shall pay $998.00 per month for air conditioning.  Air
conditioning shall be purchased on a monthly basis.  Request for air
conditioning shall be made to Lessor from Lessee.

 

 

 

 

6.

 

 

RATIFICATION OF LEASE:

 

 

 

The Lease is hereby ratified in all respects except as herein specifically
amended which amendments are hereby incorporated into the Lease.

 

The parties hereto have executed this Amendment to Lease at the place and on the
date specified immediately adjacent to their respective signatures.

 

Executed on 6/01/01
at Los Angeles, CA

 

MERCANTILE CENTER

bebe stores inc.

 

 

 

 

/s/ Steve Hirsh

 

/s/ Manny Mashouf

 

Lessor

 

Lessee

 

 

 

13

--------------------------------------------------------------------------------

